Citation Nr: 0831507	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of whiplash, cervical 
spine, and, if so, whether service connection should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1976 to August 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of whiplash, cervical spine was most recently denied in May 
2001. 

2.  Evidence presented since May 2001 relates to an 
unestablished fact necessary to substantiate the claim.

3.  A cervical spine disability was not incurred in service, 
was not manifested until many years after service, and is not 
related to any incurrence in service.


CONCLUSIONS OF LAW

1.  The May 2001 decision denying service connection for 
residuals of whiplash, cervical spine is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.  New and material evidence sufficient to reopen the claim 
has been presented.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for residuals of 
whiplash, cervical spine, have not been met.  U.S.C.A §§ 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
Specific to a request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Because the request to reopen has been granted, there is no 
need to discuss compliance with Kent.  In January 2002 and 
September 2004, the agency of original jurisdiction (AOJ) 
sent letters to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the underlying claim of service connection, and in 
February 2007, the veteran was sent a letter providing notice 
of the disability rating and effective date regulations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the September 2004 and February 2007 notice letters 
postdated the initial adjudication, the claim was 
subsequently readjudicated and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing a VA examination, and providing the 
veteran with the opportunity to have a hearing.  
Consequently, the duty to assist and notify has been met.  



The RO denied service connection for residuals of whiplash 
injury, cervical spine, in May 2001; that decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c) 
(West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The May 2001 rating decision denied service connection in 
part based on lack of evidence of a chronic cervical spine 
disability.  Medical evidence received subsequent to the May 
2001 decision includes findings of degenerative disc disease 
of the cervical spine.  This evidence is both new and 
material as it is previously unseen and relates to a fact 
necessary to substantiate the claim, namely the existence of 
a current cervical spine disability.  Consequently, the claim 
is reopened.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2007).

Beginning in February 2001, VA medical records report the 
veteran's history of chronic neck pain and recurring neck 
stiffness and findings of degenerative disc disease and 
chronic pain with myofascial pain syndrome components.  See 
February 2001 VA X-ray record; February 2002 and March 2003 
VA treatment records.  The veteran contends that his cervical 
spine condition results from an in-service traffic accident 
in the spring of 1980.  He reports that he injured his neck 
in the accident and that he has had intermittent neck pain 
from the accident until the present.  

The National Personnel Records Center (NPRC), the Fort Bragg 
Office of the Provost Marshal, the U.S. Army Crime Records 
Center, and the North Carolina Department of Motor Vehicles 
were contacted and requested to provide any records of a 
traffic accident in the spring of 1980 at Fort Bragg, North 
Carolina, but no accident report was found.  Even in the 
absence of an accident report, the Board accepts the 
veteran's history of the in-service traffic accident as the 
veteran is competent to report such a history and the Board 
finds him credible.  
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).

The veteran is not competent, as a layperson, to diagnose any 
medical conditions that arose from this accident or to relate 
any current diagnoses to the accident, however.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Rather, medical 
evidence is needed to that effect.  

The veteran's service medical records report no treatment for 
residuals of a traffic accident and no complaints of neck or 
back pain.  The service medical records do indicate that the 
veteran reported fainting in July 1980, but the treatment 
record reports no finding or history of any cervical spine 
injury or cervical spine pain as a result of the fainting.  A 
separation examination was declined by the veteran, so 
although the veteran has claimed he separated from service 
with this disability, there is no evidence from the service 
medical records of any diagnosed neck or back injury.  

The veteran's post-service medical records likewise do not 
provide any opinions linking the veteran's current cervical 
spine disabilities to the in-service car accident, and a VA 
examiner has opined that, based on a review of the evidence 
of record, it is less likely than not that the veteran's 
current cervical spine disability is related to an in-service 
car accident.  See May 2008 VA examination record.  The VA 
examiner noted that he found no evidence of medical treatment 
until 2001 and stated that "if there was a motor vehicle 
accident, it evidently resolved itself as [the] medical 
record is quiet over the years which would suggest resolution 
of the alleged injuries."  The examiner stated that he found 
no medical evidence to link the veteran's neck complaints to 
the remote injuries alleged following the motor vehicle 
accident, and he reported that the complaints noted in recent 
years were more likely than not related to aging and 
occupational stresses over the years.  

Based on the foregoing, the Board finds that service 
connection is not warranted for a cervical spine disorder.  
As discussed above, the initial record of a cervical spine 
disorder dates more than 20 years after separation from 
service, and the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  Additionally, the record contains no 
competent opinions linking the current cervical spine 
disorder to service, while a VA physician has opined that, 
based on a review of the evidence and physical examination of 
the veteran, it is less likely than not that the veteran's 
current cervical spine disorder is a residual of an in-
service car accident.  In light of the foregoing, the 
veteran's claim of service connection is denied.  


ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.

Service connection for residuals of whiplash, cervical spine 
is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


